 Case 4:18-cr-00115 Document 112 Filed on 06/30/19 in TXSD Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §       CAUSE NO: 18-CR-00115
                                              §
RODOLFO “RUDY” DELGADO                        §

                   NOTICE OF APPEARANCE AS CO-COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES TERRY WAYNE SHAMSIE, Attorney and hereby enters a
Notice of Appearance as Co-Counsel for Defendant RODOLFO “RUDY” DELGADO,
in the above-entitled and numbered cause.
       Undersigned counsel has fully consulted with Defendant Rodolfo “Rudy”
Delgado, about his desire to retain Mr. Terry Wayne Shamsie as co-counsel with attorney
Michael McCrum in this matter. Undersigned co-counsel has conferred with Mr. Michael
McCrum about this, and he has no objections to Mr. Terry Wayne Shamsie’s appearance
as co-counsel. Mr. Michael McCrum will continue to be attorney of record with Terry
Wayne Shamsie as co-counsel.

                                                      Respectfully Submitted,

                                                      /s/ Terry Wayne Shamsie
                                                      Terry Wayne Shamsie
                                                      Texas State Bar No. 18089800
                                                      Federal Bar No. 11915
                                                      Attorney at Law
                                                      4002 Castle Valley Drive
                                                      Corpus Christi, Texas 78410
                                                      (361) 960-6300/(361) 883-5116 (fax)

                                  Certificate of Service
       I hereby certify that a copy of the above and foregoing document has been filed

electronically, on this the 30th day of June, 2019 and a copy sent to the United States

Attorney’s Office, and all other counsel through the court’s electronic filing system.
Case 4:18-cr-00115 Document 112 Filed on 06/30/19 in TXSD Page 2 of 2



                                        /s/ Terry Wayne Shamsie
                                        TERRY WAYNE SHAMSIE
